                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
                                       AT KANSAS CITY

SHAWN BROZ,                                   )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Case No. 19-2134-DDC
                                              )
HARTFORD LIFE AND ACCIDENT                    )
INSURANCE COMPANY,                            )
                                              )
               Defendant.                     )

                                AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree that

certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending this

action and any appeals. The parties jointly request entry of this Protective Order to limit the

disclosure, dissemination, and use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because Defendant may produce or disclose documents or

information containing confidential, proprietary, or trade secret information regarding its

business practices and policies, as well as confidential individual financial or medical

information regarding Plaintiff or its employees, and Plaintiff may produce or disclose

confidential, individual medical and financial information.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’

joint request and hereby enters the following Protective Order:




                                                                                                    1
       1.       Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively "documents"), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.       Non-Parties. Though this Order in and of itself is not binding on non-parties, by

signing the Agreement To Respect Confidential Information attached hereto as Appendix “A”

(the “Agreement”), a non-party agrees to be bound by the terms of the Order. Non-parties later

added to the above-captioned action may be given an opportunity to review the Order and option

of joining the Order.

       3.       Use of Litigation Material. All Litigation Material, disclosed or obtained by or

from any person, whether or not a party, in response to any discovery method authorized or

permitted by the Federal Rules of Civil Procedure or disclosed through the sealed filing of papers

with the Court, shall be used for no purpose other than the prosecution and/or defense of this

Action absent further Order of the Court. Nothing in this Order shall be construed to limit,

condition or otherwise restrict in any way each Party’s use of its own Confidential Information.

Such disclosure by the producing Party shall not waive the protections of this Order and shall not

entitle other parties, non-parties or their attorneys to use or disclose such information in violation

of the Order.

       4.       Definition of Confidential Information. As used in this Order, "Confidential

Information" is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use



                                                                                                     2
outside the litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of "Confidential Information" to the following categories of

information or documents:

               (a)     medical records;

               (b)     personnel files;

               (c)     tax returns;

               (d)     financial statements and records;

               (e)     proprietary business records;

               (f)     trade secrets; and

               (g)     records whose disclosure is prohibited by statute or other legal obligation.

       Information or documents that are available to the public may not be designated as

Confidential Information.

       5.      Designation of Litigation Materials as Confidential.         Litigation Materials

containing Confidential Information shall be so designated by marking the respective pages of

the document and where appropriate, the entire document, with the legend “CONFIDENTIAL –

Document produced subject to the Agreed Protective Order for use only in: Shawn Broz v.

Hartford Life and Accident Insurance Company; Case No. 2:19-cv-02134-DDC-JPO”. The

confidential designation language will appear as a watermark diagonally across each applicable

page. In the event a party produces Litigation Material that it deems to be Confidential

Information without designating it as such, the producing party may, by written notice delivered

to the receiving party, designate the information Confidential and upon receipt of such notice,

every receiving party shall mark the Litigation Material with the confidential designation



                                                                                                      3
language and shall treat it thereafter as Confidential and subject to this Order. Documents made

available for inspection in response to a request for production need not be marked with the

confidential designation language prior to inspection. However, the producing party following an

inspection can mark those documents designated for copying that contain Confidential

Information with the confidential designation language specified in subpart 4(a) above. All

portions of deposition transcripts shall be treated as Confidential Information if designated as

such on the record by counsel for any party hereto, or by counsel for any non-party testifying

pursuant to subpoena. The Confidential Information designation shall apply to any copies or

other reproductions, excerpts, summaries, abstracts or other documents that paraphrase, excerpt,

or contain Confidential Information. Any such material shall also be clearly designated as

containing Confidential Information and shall be subject to all other applicable protections and

provisions of this Order.

       6.      Contesting Confidential Designation. Any Party who contests the designation

of any Litigation Material as Confidential shall provide written notice to opposing counsel of

their objection within thirty (30) days of receipt or notice of designation of the Litigation

Materials as Confidential, and the parties shall use their best efforts to resolve any objection

informally. If the parties are unable to resolve their dispute, the Party who contests the

designation of materials as Confidential can file an objection with the Court within (45) days of

receipt or notice of designation of the Litigation Materials as Confidential if written notice was

provided within 30 days, and the matter shall be briefed according to local rules. In any

challenge to the designation of the materials as Confidential, the burden of proof shall be on the

Party seeking protection.




                                                                                                     4
       Designation of materials as Confidential shall not operate as an admission by any party

receiving the materials that the information is or is not: (a) confidential; (b) privileged; (c)

relevant; or (d) admissible in evidence at trial.

       7.      Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver of an

otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within seven days after discovery of the inadvertent failure.

       8.      Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript

and/or any exhibits to be protected.

       9.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

               (1)     The parties to this litigation, including any employees, agents, and

                       representatives of the parties;

               (2)     Counsel for the parties and employees and agents of counsel;

               (3)     The court and court personnel, including any special master

                       appointed by the court, and members of the jury;




                                                                                                    5
               (4)    Court reporters, recorders, and videographers engaged for

                      depositions;

               (5)    Any mediator appointed by the court or jointly selected by the

                      parties;

               (6)    Any expert witness, outside consultant, or investigator retained

                      specifically in connection with this litigation, but only after such

                      persons have completed the certification contained in Attachment

                      A, Acknowledgment and Agreement to be Bound;

               (7)    Any potential, anticipated, or actual fact witness and his or her

                      counsel, but only to the extent such confidential documents or

                      information will assist the witness in recalling, relating, or

                      explaining facts or in testifying, and only after such persons have

                      completed the certification contained in Attachment A;

               (8)    The author or recipient of the document (not including a person

                      who received the document in the course of the litigation);

               (9)    Independent providers of document reproduction, electronic

                      discovery, or other litigation services retained or employed

                      specifically in connection with this litigation; and

               (10)   Other persons only upon consent of the producing party and on

                      such conditions as the parties may agree.

               (c)    Control of Documents. The parties must take reasonable efforts

to prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties



                                                                                             6
must maintain a record of those persons, including employees of counsel, who have

reviewed or been given access to the documents, along with the originals of the forms

signed by those persons acknowledging their obligations under this Order.

        10.     Use of Confidential Information at Hearings, Trial, and Depositions.

        Confidential Information may be referred to in documents filed with the Court

such as briefs, memoranda, or other submissions, or made exhibits to documents filed

with the Court or at trial, provided that any such briefs, memoranda, exhibits or

submissions incorporating or referencing such Confidential Information, shall be filed

under seal in accordance with the local rules for the District of Kansas as set-forth in

Paragraph 10 below.

        In the event that any Confidential Information is used in any court proceeding

prior to or at trial, it shall not lose its confidential status through such use.

        11.     References in Open Court. Confidential Information may be used by

counsel for the parties in connection with any hearing or trial.

        12.     Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party

must take appropriate action to ensure that the document receives proper protection from

public disclosure, such as: (a) filing a redacted document with the consent of the party

who designated the document as confidential; (b) where appropriate (e.g., in relation to

discovery and evidentiary motions), submitting the document solely for in camera

review; or (c) when the preceding measures are inadequate, seeking permission to file the

document under seal by filing a motion for leave to file under seal in accordance with D.

Kan. Rule 5.4.6(a).



                                                                                            7
        Nothing in this Order will be construed as a prior directive to allow any document

to be filed under seal. The mere designation of information as confidential pursuant to

this Order is insufficient to satisfy the court’s requirements for filing under seal in light of

the public’s qualified right of access to court dockets. The parties understand that the

requested documents may be filed under seal only with the permission of the court after

proper motion. If the motion is granted and the requesting party permitted to file the

requested documents under seal, only counsel of record and unrepresented parties will

have access to the sealed documents. Pro hac vice attorneys must obtain sealed

documents from local counsel.

        13.     Notice of Unauthorized Disclosure. If Confidential Information is

disclosed to or comes into the possession of any person other than in the manner

authorized by this Order, the Party who improperly disclosed the information must

immediately inform the producing party of all pertinent facts relating to such disclosure

and shall make every effort to retrieve the improperly disclosed information and prevent

disclosure by each unauthorized person who received such information.

        14.     Response to Third-Party Discovery. In the event that any court requires

the disclosure of Confidential Information, the party from whom disclosure is sought

shall give immediate written notice to the parties that produced or designated the

Litigation Material as Confidential to enable said party to take protective actions as it

may deem necessary. In the event a party believes that disclosure is otherwise required by

law, it shall give at least 30 days written notice to the parties that produced or designated

the Litigation Material as Confidential prior to disclosure.




                                                                                                   8
       15.     Obligations on Conclusion of Litigation.

               (a)     Return of Confidential Documents. Within 30 days of the

conclusion of the above-captioned action, the parties agree to return all Confidential

Information (including electronically produced materials) and copies thereof to the

producing party, or certify in writing that they have destroyed all Confidential

Information (including electronically produced materials) and all copies thereof. The

provisions of this Order restricting communication, treatment and use of Confidential

Information, shall continue to be binding after the termination of the above-captioned

action. This provision does not and should not be construed as directing the clerk of the

court to return or destroy confidential documents filed in the above-captioned action.

               (b)     Retention of Work Product. Notwithstanding the above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so long

as that work product does not duplicate verbatim substantial portions of the text or

images of designated documents. This work product will continue to be confidential

under this Order. An attorney may use his or her own work product in subsequent

litigation provided that its use does not disclose Confidential Information.

       16.     Purpose of Order. This Order is entered for the purposes of providing

appropriate confidentiality protections and facilitating the production of documents and

information without involving the Court unnecessarily in the process. Nothing in this

Order nor the production of any information or document under the terms of the Order

nor any proceedings pursuant to this Order shall be deemed: (a) to have the effect of an

admission or waiver by either party; or (b) to alter the confidentiality or non-



                                                                                             9
confidentiality of any document or information; or (c) to alter any existing obligation of

any party or the absence thereof.

       17.     Continuing Force and Jurisdiction. After the conclusion of the above-

captioned action, the provisions of this Order shall continue to be binding and in force.

The court’s jurisdiction to enforce the provisions of this Order will terminate on the final

disposition of this case. But the parties may seek leave to reopen the above-captioned

action for purposes of enforcement of the provisions of this Order, including any

appropriate sanctions for violations.

       18.     Non-termination of Order. This Order shall remain in effect for the

duration of above-captioned action unless terminated by stipulation executed by Counsel

of record for the parties or by order of the Court. The provisions of this Order, insofar as

they restrict the communication, treatment and use of Confidential Information, shall

continue to be binding after the termination of the above-captioned action unless the

Court orders otherwise.

       19.     Modification Permitted. Nothing in this Order shall prevent any Party

from seeking modification of this Order.

       20.     Court Personnel and Jury Members. Nothing in this Order should be

construed to mean it is binding on court personnel or members of the jury.

       21.     Non-Waiver. Nothing in this Order shall prevent any Party from

objecting to discovery that the Party believes to be otherwise improper.

IT IS SO ORDERED.

Dated: June 14, 2019

                                               s/ James P. O’Hara



                                                                                               10
                                      U.S. Magistrate Judge



WE SO MOVE                            WE SO MOVE
and agree to abide by the             and agree to abide by the
terms of this Order                   terms of this Order


_s/ Kyle H. Sciolaro_______________   __ s/ Steven Davidson____________
Signature                             Signature

__Kyle H. Sciolaro______________      ____Steven Davidson________________
Printed Name                          Printed Name
Counsel for Plaintiff                 Counsel for Defendant

Dated: June 14, 2019




                                                                            11
                           APPENDIX “A”
          AGREEMENT TO RESPECT CONFIDENTIAL INFORMATION 1

         I have read and understand the Agreed Protective Order (the “Order”) in the case

of Shawn Broz v. Hartford Life and Accident Insurance Company, and pending in the

United States District Court, District of Kansas, a copy of the Order has been delivered to

me to keep with my copy of this Agreement. I agree to be bound by all the terms of the

Order and hereby agree not to use or disclose the Confidential Information to be

disclosed to me except for purposes of the above-referenced case as set forth in the Order.

I further agree and attest to my understanding that breach of this Agreement is directly

actionable by the party which designated the Confidential Information which is disclosed,

and that in the event I fail to abide by the terms of the Order, I may be subject to

sanctions.

____________________________

Signature

____________________________

Name (Printed)

____________________________

Street Address

____________________________

City State Zip

____________________________

Occupation or Business




1
    Terms not defined herein have the meaning attributed to them in Agreed Protective Order.
                                                                                               12
